Exhibit 10.37

ROYAL CARIBBEAN CRUISES LTD.
BOARD OF DIRECTOR COMPENSATION SCHEDULE
EFFECTIVE FOR 2015 FISCAL YEAR


Cash Compensation


Non-employee members of the Board of Directors are entitled to receive cash fees
as follows:
    
Cash Compensation
 
Amount
Annual Board Retainer
 
$80,000
Annual Lead Director Retainer
 
50,000
Annual Audit Committee Chairman Retainer
 
30,000
Annual Audit Committee Member Retainer
 
20,000
Annual Compensation Committee Chairman Retainer
 
20,000
Annual Compensation Committee Member Retainer
 
10,000
Annual Committee Chairman Retainer (All Other Committees)
 
10,000
Annual Committee Member Retainer (All Other Committees)
 
7,500



Equity Compensation
At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $120,000. The entire amount of the award is payable in restricted
stock units which fully vest on the date of grant. Shares of our common stock
underlying the restricted stock units are deliverable one year after the grant
date independent of whether the director holding the restricted stock units
continues to serve as a Board member as of the share delivery date.
Cruise Benefits
The Company provides Board members with certain cruise benefits in accordance
with the Company’s Board Member Cruise Policy.






